Decree affirmed. This is a petition in equity in the Probate Court to establish ownership in four savings bank books standing in the name of Charles J. Murnane, who died intestate on February 25, 1958. The petitioner’s ownership was grounded on an alleged inter vivas gift to her by Murnane on February 13, 1958. The judge made a full report of material facts in which he found that Murnane made a gift of the bank books to the petitioner on February 13 subject only to her agreement to pay his funeral expenses together with any unpaid bills existing at the time of his death. A decree was entered accordingly, from which the respondent Kramer (who was the administrator of Murnane’s estate) appealed. The evidence is reported. The sole question for decision is whether the findings of the judge were plainly *778wrong. From an examination of the evidence, which was mainly oral, we cannot say that they were. On the contrary, there was ample support for them in the evidence. No purpose would be served by a recital of either the evidence or the findings.
Maurice H. Kramer, administrator, pro se,
Samuel P. Mannos, for the petitioner.
The case was submitted on briefs.